 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral Solano County Hospital Foundation, Inc., d/b/a Intercommunity Hospital and HospitalWorkers Union, Local 250, Service EmployeesInternational Union, AFL-CIO, Petitioner.Cases 20-RC-14489, 20-RC-14492, and 20-RC-14493April 1, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONSPursuant to Stipulations for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 20 ofthe National Labor Relations Board on November1, 1977, elections' by secret ballot were conductedin three separate units in the above-entitled pro-ceeding on December 22, 1977, under the directionand supervision of the Regional Director.On December 28, 1977, the Petitioner filedtimely objections to the election. The Regional Di-rector conducted an investigation of the challengedballots and the issues raised by the objections. OnMarch 23, 1978, the Petitioner withdrew seven ofits objections. On March 28, 1978, the Regional Di-rector issued and duly served on the parties herReport on Objections, Challenges, and Notice ofHearing, in which she directed that a hearing beheld to resolve the challenged ballots and the issuesraised by Petitioner's Objections 4, 7, 8, and 11.Pursuant thereto, a hearing was held before a dulydesignated Hearing Officer on April 11, 12, and 17,and June 29 and 30, 1978.On November 21, 1978, Hearing Officer EvelynM. Hunt issued her Report on Objections andChallenged Ballots in which she recommended thatthe challenges to 3 of the ballots in the technicaland service and maintenance unit be sustained andthat the remaining 10 challenges be overruled andthose ballots be opened and counted. The HearingOfficer also recommended that Petitioner's Objec-tions 4 and 8 be sustained and Objections 7 and 11be overruled. The Hearing Officer directed that ifa revised tally of ballots shows that the Petitionerdid not receive a majority of the valid votes cast inthe technical and service and maintenance unit, theelection be set aside in that unit as well as in theother two units. Thereafter, the Petitioner filed ex-ceptions to the Hearing Officer's report that Objec-tions 7 and 11 be overruled, and the Employeri The tally of ballots shows the following: In the first unit, consistingof all registered nurses and laboratory technologists, 67 ballots. In thesecond unit, consisting of all technical and service and maintenance em-ployees, 127 ballots were cast of which 53 were for, and 61 against, thePetitioner; there were 13 challenged ballots. In the third unit, consistingof all business office clerical employees, 26 ballots were cast of which 4were for, and 20 against, the Petitioner: there were 2 challenged ballots.Only the challenged ballots in the technical and service and maintenanceunit are sufficient to affect the results of the election in that unit.255 NLRB No. 45filed exceptions to the Hearing Officer's report thatObjections 4 and 8 be sustained.On June 20, 1979, the Supreme Court issued itsdecision in N.L.R.B. v. Baptist Hospital, Inc., 442U.S. 773, involving issues related to Objections 4and 8 herein. On September 13, 1979, the Board re-manded this proceeding to the Regional Directorto arrange a further hearing in light of that deci-sion. A hearing limited to that purpose was heldbefore a duly designated hearing officer on No-vember 27, 1979.On April 30, 1980, Hearing Officer Evelyn M.Hunt issued her Supplemental Hearing Officer'sReport on Objections and Challenged Ballots inwhich she recommended that Petitioner's Objec-tion 8 be overruled and Objection 4 be sustained.Thereafter, the Employer filed exceptions to theHearing Officer's supplemental report and the Peti-tioner filed an opposing brief.Upon the entire record in this case, including thehearing, the Hearing Officer's report, and the ex-ceptions and briefs thereto and the supplementalhearing, the Hearing Officer's supplemental report,and the exceptions and briefs thereto, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurpose of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constituteunits appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:Case 20-RC-14489. All full-time and regularpart-time registered nurses and medical labora-tory technologists; excluding all other employ-ees, coordinator of social services, director ofnurses, assistant director of nurses, nurse coor-dinators, head nurses, charge nurses, emergen-cy room supervisor, operating room supervi-sor, infection control nurse, laboratory direc-tor, assistant laboratory director, guards andsupervisors as defined in the Act.Case 20-RC-14492. All full-time and regularpart-time technical, service and maintenanceemployees; excluding professional employees,registered nurses, medical laboratory technolo-gists, business office clericals, confidential em- INTERCOMMUNITY HOSPITAL469ployees, guards and supervisors as defined inthe Act.Case 20-RC-14493. All full-time and regularpart-time business office clerical employees;excluding all other employees, comptroller, di-rector of finance, business office manager,chief accountant, collection and admitting su-pervisor, billing supervisor and out-patient ad-mitting supervisor, guards and supervisors asdefined in the Act.5. The Board has reviewed the rulings made bythe Hearing Officer at the hearing and the supple-mental hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.6. Objection 7 concerns the Employer's restric-tion of access by the Petitioner's representatives toa breakroom. Objection 11 concerns access by thePetitioner's representatives to the hospital and thelack of access in conjunction with the Employer'sno-solicitation policy. Objection 4 concerns wheth-er the Employer's no-solicitation rule was discri-minatorily enforced. Objection 8 concerns whetherthe Employer warned an employee for talkingabout the Petitioner. For the reasons below, weagree with the Hearing Officer's recommendationsthat Objections 7 and 11 relating to Petitioner'saccess be overruled and that Objection 8 be over-ruled. In addition, we agree with the Hearing Offi-cer's recommendation, but for substantially differ-ent reasons, that Objection 4 be sustained.A. Petitioner's AccessIntercommunity Hospital is a moderately smallacute care hospital licensed for 80 beds and 10 to12 newborn infants. In February 1977 the Employ-er moved into a new building which is about 150yards from the street. A paved drive leads from thestreet to the hospital. There is a stop sign wherethe drive comes to the street.In September 1977, the Petitioner began its orga-nizing drive at Intercommunity Hospital. In fur-therance of its drive, business representatives in lateNovember and early December2handed out litera-ture at the hospital's major entrances during shiftchanges. They were told to leave and instead tostand at the intersection of the driveway and thestreet. The Union found that location unsatisfac-tory because cars did not stop. Subsequently, busi-ness representatives returned to the hospital en-trances and parking lots.The hospital insisted that Petitioner's agentsshould be off the premises; the Petitioner main-tained that its agents could go wherever the publicwas permitted. Because the hospital had no cafete-2 The election was held on December 22. 1977.ria or coffeeshop, the Petitioner thought the mainbreakroom was a good place for its representativesto contact employees. However, the hospital hadposted an "Employees Only" sign. A union repre-sentative attempted to hand out literature in thebreakroom and was asked to leave. He refused andthe police were summoned. Another representativedisplayed literature at a desk in the main lobby. Hewas told he could not solicit there and the deskwas removed. The representative moved to acouch but no employees approached him there.On December 12, 1977, the Employer soughtand secured a temporary restraining order. Thecourt ordered the Union out of the hospital interi-or, away from the entrances and parking lots, andrelocated to the intersection of the driveway andthe street. The restraining order was converted toan injunction on December 19.The Petitioner contends that its agents shouldhave been permitted access to areas of the hospitalopen to the public especially because there was nota reasonable alternate means of communicationwith hospital employees. Among other things, thePetitioner cites the Employer's strict no-solicitationrules, bad weather, holiday season, errors in the listof employee names and addresses, and difficulty infinding employee homes in rural areas. As foundby the Hearing Officer none of the difficulties en-countered by the Petitioner constituted an unduehardship warranting special access. We agree withthe Hearing Officer that the Petitioner had otherreasonable means of communication to reach theemployees with its message. The Petitioner did nothave employees, as opposed to nonemployeeagents, distribute literature at the hospital entrancesor the parking areas, and the Petitioner did notconduct a media campaign. Instead, it relied onpersonal contact at meetings and home visits. ThePetitioner did rent a motel room near the hospitalat which employee meetings were held which wereattended by employees, and the Petitioner did visita number of employees at their homes. The em-ployee homes although scattered in a rural settingwere within reasonable reach. In addition, near thebeginning of the Petitioner's active campaign, man-agement had suggested to union officials that, ifthey agreed not to come inside the hospital, theycould distribute literature at hospital entrancesduring shift changes. The Petitioner, insisting on itsposition that the hospital was open to the public,rejected the proposal.The standards applicable to the distribution ofunion literature and solicitation of employee sup-port by nonemployee organizers differ markedlyfrom the standards applicable to employees. SeeN.L.R.B. v. Babcock & Wilcox Co., 351 U.S. 105INTRCOMMUNT HOSPITAL 469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1956). Where as here a union has other reasonablemeans of communication with employees, an em-ployer may validly refuse to permit nonemployeeorganizers on its premises if it does so in a nondis-criminatory manner. In this case, the Employer hada rule prohibiting outsiders from distributing litera-ture or soliciting at the hospital at any time. Theonly outsiders permitted to solicit were those en-gaged in activities to benefit the hospital or forcharity, including United Fund charities, hospitalguilds and philanthropies, Girl Scout projects forthe hospital's benefit, drug salespersons, and in-service training representatives. Solicitation forsuch purposes is a recognized and permissible ex-emption from a valid no-solicitation rule and doesnot constitute disparate application of a rule ban-ning outside solicitation. Rochester General Hospital,234 NLRB 253, 259 (1977). On the other hand, theEmployer has instructed its staff to question outsid-ers and has consistently taken action to enforce itsrule. Thus, the Employer prohibited access to thehospital and grounds by a meat salesperson, aperson selling handbags, Jehovah's Witnesses, anda knife salesperson. Accordingly, we find that theEmployer's restrictions on the Petitioner's access tothe hospital and its prohibition on solicitation anddistribution by nonemployee organizers did not in-terfere with the election.B. Employee SolicitationThe remaining objections concern the Employ-er's prohibition of solicitation for the Petitioner byemployees. At all times material, the Employermaintained the following established no-solicitationpolicy:Employees may not solicit or distribute litera-ture, for any purpose, during working time.Employees may not solicit or distribute litera-ture, at any time, for any purpose, in immedi-ate patient care areas, such as patient rooms,operating rooms, and places where patients re-ceive treatment, such as X-ray and therapyareas.As found by the Hearing Officer, the no-solicita-tion rule is a presumptively valid rule which tracksthe language approved by the Board in setting thegeneral standard for lawful limitation of solicitationin hospitals. St. John's Hospital and School of Nurs-ing, Inc., 222 NLRB 1150 (1976).3 The Board'sgeneral standard was approved by the Supreme3 For reasons set forth in their dissent in Essex International, Inc.. 211NLRB 749 (1974). Chairman Fanning and Member Jenkins would findthat Respondent's no-solicitation rule prohibiting such activity during"working time" is unlawful. Nevertheless, they acknowledge that, untilsuch time as the majority view changes, they are institutionally bound toaccept the no-solicitation rule's validity in this respect.Court in Beth Israel Hospital v. N.L.R.B., 437 U.S.483 (1978), in which the Court stated:We therefore hold that the Board's general ap-proach of requiring health-care facilities topermit employee solicitation and distributionduring nonworking time in nonworking areas,where the facility has not justified the prohibi-tions as necessary to avoid disruption ofhealth-care operations or disturbance of pa-tients, is consistent with the Act.The instant proceeding presents issues concerningthe application of the general rule to certain areasof the hospital, including halls and corridors, lob-bies and waiting rooms, and break areas, andwhether the rule was discriminatorily applied tounion solicitation and to off-duty employees. TheBoard's general rule regarding solicitation in hospi-tals has been in a state of development as to its ap-plication in specific situations, and because of fur-ther clarification of the general rule, we remandedfor further hearing. On the basis of the supplemen-tal hearing, as well as the original hearing, we cannow decide the issues presented in this case. A de-scription of how the hospital operates is crucial tounderstanding our resolution of the issues in thiscase.1. Areas in which solicitation was prohibitedIntercommunity Hospital4is a small facility withapproximately 230 employees and fewer than 100patient beds. It is a new, one-story structure whichfrom its inception has been too small to accommo-date all its medical needs. Accordingly, almost allareas of the hospital are exposed to the presence ofpatients or their visitors at various times. Becauseof space limitations, the hospital does not have acafeteria or other large area where employees cangather on breaks. The hospital does have 5 desig-nated breakrooms, but the largest and most accessi-ble, breakroom A, holds only 10 to 15 people.Breakroom A is centrally located and is used byemployees throughout the hospital; it containsvending machines and a refrigerator for the use ofemployees.The medical-surgical wards, i.e., the patientrooms, are located at one end of the hospital. Eachhas a nursing station at its center with approximate-ly 20 patient rooms along halls on both sides.Along the end of one of these corridors is the criti-cal care unit with its own centrally located nursingstation surrounded by specially equipped rooms. Adistance of a few yards separates these two wings4 This description is taken largely from the Hearing Officer's supple-mental report which accurately and concisely states the facts shown inthe record. INTERCOMMUNITY HOSPITAL471from the rest of the hospital. There is one connect-ing approach,. the central corridor, which runsfrom the patient wings past the business and admin-istrative areas, to the recovery and laboratoryareas, pharmacy, respiratory therapy, operatingrooms, radiology, delivery, and pediatric areas.Hospital patients on guerneys, or stretchers, areroutinely wheeled along the central corridor whenbeing taken to or from any of the above specialtyareas. The central corridor is also the route to theoperating room. The other main corridor is perpen-dicular to the central corridor, goes past the busi-ness, administrative, and dietary areas on one side,and goes past the laboratory, recovery, and operat-ing rooms on the other. This corridor is used to goto the obstetrics wing and delivery areas. Thesedistances are not great; the central corridor isabout 150 feet from one end to the other; the per-pendicular corridor is about 80 feet long.Corridors and halls are used by both in-patientsand out-patients. Occasionally patient beds are tem-porarily placed in the hallways of the medical-sur-gical and obstetrics wings. Generally, patientsremain there only briefly while their rooms areprepared after previous patients' discharges. Occa-sional emergency admissions may be situated inhallways for longer periods. The beds are only inthe patient area hallways and not in the main corri-dors. Patients, who are relearning to walk or areregaining strength after illness, are encouraged towalk prescribed distances as part of their recovery.There are railings along the hall walls to aid pa-tients in this purpose. Because the physical therapyroom has been diverted to other uses, physicaltherapists use the hallways and corridors whileworking with their clients. In some instances, pa-tients are taken to the hospital entrances to practiceopening doors.Out-patients come to the hospital for emergencytreatment and for preadmission diagnostic tests.They use the corridors and main entrance areasand the waiting areas adjacent to the x-ray, labora-tory, emergency room, and main entrance areas.The two waiting areas, at the main entrance andthe emergency room area, serve a double purpose.Staff also use them for taking medical histories andfor communicating evaluations of treatment andprognosis to family and friends.The critical care nurses station is in the center ofan enlarged part of the hallway with patient roomsall around it. More traditional nurses stations arelocated at each of the two patient care wings, ob-stetrics, pediatric, nursery, recovery, and emergen-cy room areas. The desk areas are not enclosed. Inaddition to patients' call buttons, oral calls can beheard by the staff at the stations. The most severe-ly ill patients are often placed in rooms closest tothe station. Depending on the time of day, up toseven nurses and doctors may simultaneously use anursing station for writing orders, charting, discuss-ing patients, receiving calls, and dispensing medi-cine. Ward clerks perform paperwork associatedwith diagnostic tests; narcotics and other medica-tions are stored in the stations.Nurses stations are not constantly busy, and es-pecially at night there are quiet times when thenurses read, knit, and talk. Topics of conversationare varied, and at times heated exchanges occur. Ifthe conversations become loud, senior staff stopthem. Nurses stations are also the place of occa-sional festivities, especially during holiday times.Small parties have been held on special occasionssuch as retirements. Nurses often take breaks attheir stations; of course, someone is always on dutyat the stations, and patients' needs take preferenceover other activity.Although the Employer's no-solicitation rule didnot state in what areas solicitation was prohibitedexcept by the general term "immediate patient careareas," various supervisory personnel made clear inthe course of the campaign that solicitation wasprohibited in the halls and corridors, the lobby andwaiting room, and the nurses stations. In view ofthe facts that the hospital was in a new building,the Board's standard governing employee solicita-tion in hospitals was in a state of flux, and the Em-ployer did not haphazardly or arbitrarily apply therule to specific areas, we find that the Employer'sno-solicitation rule was reasonably specific and notambiguous.In applying the general standard of immediatepatient care areas to specific areas in a hospital, theBoard must, as stated by the Supreme Court inN.L.R.B. v. Baptist Hospital, Inc., 442 U.S. 773, 789(1979), take "into account the medical practicesand methods of treatment incident to the deliveryof patient-care services in a modern hospital." TheBoard must also take into account the statutory ex-tension of organizational rights to hospital employ-ees. In balancing these accounts, we have deter-mined that prohibitions on solicitation in immediatepatient care areas are presumptively valid and thatsolicitation may be legitimately prohibited in otherareas if justified by the hospital as necessary to fur-ther patient care. In a general sense, every area ofa hospital serves to further patient care. The stand-ard applicable for determining what justification isnecessary to validly ban solicitation is not based ona general view of the purposes of a hospital but isbased on a showing that the areas in question serveimportant and direct functions in the care of pa-tients. In other words, the standard is that solicita-INTERCOMMUNTY HOSPITAL 47' 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion may lawfully be prohibited where it is shownthat it would tend to directly affect patient care bydisturbing patients or disrupting health services.This, in essence, is the rule set by the court in BethIsrael Hospital v. N.L.R.B., 437 U.S. 483 (1978). Inapplying these rules to the specific areas here inquestion, we find, for the following reasons, thatthe Employer was justified in banning solicitationin the halls and corridors, the lobbies or waitingrooms, and the nurses stations.Halls and corridors: In N.L.R.B. v. Baptist Hospi-tal, Inc., supra, 787-790, the Supreme Court ex-pressed serious doubt "on a presumption as to hos-pitals so sweeping that it embraces solicitation inthe corridors and sitting rooms on floors occupiedby patients." However, the Court found it unneces-sary to reach the issue as the employer had shownthat its ban on solicitation was justified. The Court,at 788, quoted with approval the following passagefrom Baylor University Medical Center v. N.L.R.B.,578 F.2d 351, 355-356 (D.C. Cir. 1978), affd. in rel-evant part 439 U.S. 9 (1978):The importance of preventing crowding anddisruption in the hospital corridors cannot beseriously debated. Experienced witnesses testi-fied of the extent to which congestion in thecorridors impedes the operation of the medicalstaff and annoys patients and visitors. Quickand unimpeded passage through the hallwayswas shown to be imperative to the efficientoperation of the hopital and to the success ofcertain of its emergency services, such as thecardiac arrest unit. The hallways serve notonly as passageways for patients, visitors, doc-tors, and medicine, but also as viewing roomsfor the nursery and storerooms for a variety ofhospital equipment which must be available ata moment's notice. There was also testimonythat a great deal of the physical therapy under-taken at [the hospital] actually took place inthe corridors, and that for many departmentsthe corridors served as the only available wait-ing room.In light of the above cases and our further experi-ence with hospital no-solicitation rules, we con-clude that the halls and corridors adjacent to pa-tient rooms, operating rooms, x-ray rooms, andother immediate patient care areas in this case areextensions of immediate patient care areas in whichsolicitation presumptively may be prohibited. Inaddition we also find that the Employer has justi-fied its prohibition on solicitation in these areas.The Employer has shown that these halls and cor-ridors accommodate occasional patient overflow,are used to store vital medical equipment, are regu-larly used by patients for various therapy proce-dures, and are used by outpatients as waiting areas.The central corridor, which links the halls adja-cent to patients' rooms with the corridors adjacentto the operating rooms, etc., is not adjacent to im-mediate patient care areas and in that sense not anextension of the patient care areas. For this reasonwe shall not extend the presumption to the centralcorridor.5However, we do find that the Employerhas justified its prohibition of solicitation in thecentral corridor. Patients are regularly moved onguerneys, or stretchers, through the central corri-dor en route to treatment, diagnostic evaluation,and operations and from postoperation recoveryrooms to the patient rooms. As found by the Courtin Baptist, supra at 789, fn. 16, "Some corridors insome hospitals ...may be used neither for treat-ment or care, but may be of great importance inthe movement of patients (and emergency equip-ment) through the hospital." The central corridorfalls within this category. In addition, patients reg-ularly use the central corridor for physical therapy,and in fact the planned physical therapy center wasdiverted to other purposes.Objection 8 concerns a warning given by a su-pervisor to employees engaged in a 5-minute con-versation in the hall of the critical care unit. As thecritical care hallway is an immediate patient carearea, a prohibition on solicitation in that area ispresumptively valid. Accordingly, we agree withthe Hearing Officer's recommendation in her sup-plemental report that Objection 8 be overruled. Weare, of course, satisfied that the conversationamounted to solicitation and was not merely acasual conversation or off-hand remark about theUnion.The Petitioner has suggested that a ban on exces-sive noise or crowding would serve the hospital'spurpose without interfering with employee organi-zational rights. While superficially plausible, espe-cially as the central corridor is not constantly filledwith patients, the argument begs the question inthat it is equally applicable to any ban on solicita-tion. Specifically, the argument, or a highly similarone, has been rejected by the court in Baylor,supra, 356, wherein the court stated, "To suggestthis alternative, however, would only exalt formover substance, as there are very few activities be-sides solicitation and distribution that could plausi-bly take place in hospital corridors and result ingreater crowding and noise."5 Unlike Baptist and Baylor hospitals, the hospital here is a single-storystructure and does not, therefore, have any nonpatient treatment floors.The central corridor is, however, somewhat analogous to the corridorson an administrative floor of a large, multistory structure. INTERCOMMUNITY HOSPITAL473Lobby and waiting room: The lobby at the mainentrance of Intercommunity Hospital and the wait-ing room near the emergency room serve the usualpurpose of places for people to wait-of patientswaiting to be admitted, of outpatients waiting fortreatment, and of visitors waiting to see patients. Insuch capacity, the lobby and waiting room are notsufficiently related to patient care that the hospitalwould be justified in prohibiting solicitation as nec-essary to avoid disruption of health care operationsor disturbance of patients. See Eastern Maine Medi-cal Center, 253 NLRB 224 (1980). Unlike that case,however, the lobby and waiting room at Intercom-munity Hospital are used by staff to take medicalhistories and for conferring with the family andfriends of patients. The lobby and waiting room atIntercommunity Hospital, thus, serve a similar pur-pose to the small sitting areas discussed by theCourt in Baptist Hospital, Inc., supra, 784. Accord-ingly, we find, in agreement with the Hearing Offi-cer's recommendation in her supplemental report,that the Employer was justified in prohibiting so-licitation in the lobby and waiting room.Nurses stations: Nurses stations vary in theirphysical layouts from hospital to hospital. Somemay be open, others partitioned, and some mayhave separate, private break areas. Because of thevaried layouts of nurses stations, it would be inap-propriate to find that prohibitions on solicitation inthe areas in general are presumptively valid. Asstated by the Court in Baptist Hospital, Inc., supraat 789, fn. 16, "In different hospitals, the use andphysical layouts of such a variety of areas may re-quire varying resolutions of questions about the va-lidity of bans on union solicitation."The desk areas of the nurses stations at Inter-community Hospital are not enclosed. Oral callsfrom patients can be heard from nearby rooms,and, conversely, patients in nearby rooms can hearany fairly loud conversation at the nurses stations.So far as practicable, the most gravely ill patientsare put in rooms closest to the stations. As expect-ed, some employees are always on duty there, andthe activity varies with the time of day. At nightwhen patients are generally sleeping, the stationsare more relaxed and informal than during the daywhen up to seven nurses and doctors may be simul-taneously using the station for various patient-careactivities. Staff are not prohibited from using thestations for breaks and employees do take breaks atthe stations. However, there is no separate or en-closed area in which to take such breaks. And asindicated, stations are occasionally the center offestivities.From the foregoing, we are persuaded that theEmployer has justified its ban on solicitation atnurses stations." To base our decision on the moreinformal functioning of the stations at night wouldbe to ignore the more formal, rigid daytime func-tions of the stations; to find the no-solicitation rulejustified for the daytime and unjustified at nightwould be anomalous. The significant factors hereare that the nurses stations are open so any loudconversations could be heard by patients in theirrooms, and that some employees are always onduty and would be subject to distraction if solicita-tion were permitted. To find that a ban on exces-sive noise is all that is necessary would "only exaltform over substance." (See our discussion of thissuggestion in the "corridor" section above.) In ad-dition, we believe our conclusion is supported bythe Court in Baptist Hospital, Inc., supra. In thatcase, the hospital permitted solicitation at nursesstations at least in part because the stations werepartitioned from surrounding areas open to pa-tients. After noting this fact, the Court stated, at785, footnote 14, "It may well be that in other hos-pitals, solicitation in these critical areas wouldthreaten to disturb patients or disrupt patient care,since there are always some employees on dutythere." And as also stated by the Court in Baptist,at 81, footnote 11, "Solicitation may disrupt patientcare if it interferes with the health-care activities ofdoctors, nurses, and staff, even though not con-ducted in the presence of patients." As we believethese principles apply to the nurses stations at In-tercommunity Hospital, we find that the Employerwas justified in banning solicitation in those areas.Other areas: We are aware that most areas of anacute care general hospital are involved in patientcare and that the areas in which solicitation mustbe permitted may be extremely limited. As indicat-ed, Intercommunity Hospital does not have an em-ployee cafeteria or other large area for employees.Thus, in light of our findings above, the only areasin which employee solicitation must be permittedin Intercommunity Hospital are the relatively smallbreakrooms. Although, as recognized by the Courtin Baylor University Medical Center, supra at 358-359, areas available for solicitation may in somehospitals be so limited that "an employer may beforced to permit solicitation where he otherwisecould legitimately ban it," we do not believe thatthis situation is present here. The breakrooms dopresent a viable, albeit limited, channel of commu-nication by employees for organizational purposes.As stated above, at least one of these breakrooms iscentrally located and used by employees through-out the hospital. Accordingly, we find that the6 Although the record does not clearly show that the Employer for-mally banned solicitation at the stations, the matter was fully litigated andtreated by the parties as if there were such a ballINTERCOMMUNTY HOSPITAL 473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDchannels of communication available to employeesare not so limited as to require the Employer topermit solicitation by employees in areas where itotherwise could lawfully be prohibited.2. Alleged discriminatory enforcementThe Petitioner contends, and the Hearing Officerfound in both her report, and supplemental report,that the Employer discriminatorily enforced its no-solicitation rule by more vigorously enforcing itagainst union solicitation than against other em-ployee solicitation. We do not agree. Some of theactivity cited by the Petitioner is activity which ispermissibly exempt from the rule such as GirlScout collections to benefit the hospital and hospi-tal guild activity. Rochester General Hospital, supra.(See our discussion above in the section concerningnonemployee solicitation.) Other solicitations wereof the exempt variety, were in fact prohibited bythe Employer, or were trivial. The hospital permit-ted drug companies to set up display booths in thecentral corridor. This solicitation, however, is di-rectly related to the hospital's function and isexempted.7Another activity permitted by the hos-pital was the use of bulletin boards to sell shriekalarms, small sirens to carry on the person for per-sonal protection. The record shows that one ortwo employees were concerned about going intothe parking lot at night, that the employees toldmanagement about the problem and that theywanted to publicize the availability of shriek alarmswhich would be sold at a discount if enough em-ployees were interested, and that management ap-proved the solicitation. We find that this is a per-missible exemption from the rule.The record discloses that certain employees so-licited orders from other employees for Girl Scoutcookies, Avon products, Tupperware, and otheritems. However, the record does not show that anysupervisory staff of the hospital approved or con-doned such solicitation. To the contrary, therecord shows that management told employeeswho asked that such solicitation was impermissibleand that when management saw Avon or Tupper-ware catalogs they reminded supervisors that suchsolicitation was impermissible and that the supervi-sors should so instruct employees. That such cata-logs were not confiscated is not an indication ofdiscriminatory enforcement; the record shows thatmanagement did as much as was reasonably neces-sary to uniformly enforce the rule prohibiting so-7 Nor does permitting this activity in the central corridor require theEmployer to permit union solicitation in the area. Because they serve thepurpose of the hospital, the drug booths add to the congestion in the cor-ridor in the same way that storage of equipment would. Such hospitalrelated use of the corridor would make any other source of congestioneven more disruptive.licitation by employees. Other instances cited bythe Petitioner are trivial, such as match books ad-vertising ambulance services lying at various placesin the hospital and employees asking their friendsand acquaintances to buy tickets to high schoolband performances. There is no evidence that suchactivity took place in the presence of supervisorsor was condoned or approved by them. Accord-ingly, we find that the Petitioner has failed to es-tablish that the Employer discriminatorily enforcedits no-solicitation rule.3. Restrictions on off-duty employeesDuring the Union's organizational drive the Em-ployer placed restrictions on off-duty employeesremaining on the hospital premises. The Employerargues that because of crowded conditions it hasnever encouraged staff to linger or loiter at theHospital during off-duty hours and that it did notenforce this policy only during the election period.In GTE Lenkurt, Incorporated, 204 NLRB 921(1973), the Board majority held that a rule prohib-iting off-duty employees from being on the prem-ises was permissible. However, in Tri-County Medi-cal Center, Inc., 222 NLRB 1089 (1976), we heldthat a no-access rule may not be used to prohibitsolicitation or distribution by off-duty employeesunless it has been clearly disseminated to all em-ployees and applies to off-duty employees seekingaccess to the plant for any purpose. The Employ-er's rule states, "When you are off duty, visits tothe hospital should be limited to friends or relativeswho are patients or on official business with thehospital." The rule on its face does not prohibitaccess for all purposes. In addition, employees tes-tified that they were permitted to remain in thehospital after work while waiting for rides or car-pools. As the Employer's rule does not meet theTri-County standard, it cannot be used to prohibitsolicitation by off-duty employees.In one incident, an off-duty employee, who hadbrought an envelope to an employee at a nursesstation, was told she should not be there and couldnot hand the employees anything. The area, how-ever, was one in which solicitation and distributionwere banned, and the other employee was on duty.In another instance, two off-duty employees and athird person were talking in the central corridor,and a supervisor asked them to leave. That areawas also one in which solicitation was banned. Ac-cordingly, neither of these incidents shows that theEmployer prohibited solicitation by off-duty em-ployees.In a third incident an off-duty employee was dis-cussing the Union with clerical workers during abreak in the emergency breakroom, and anotherI INTERCOMMUNITY HOSPITAL475off-duty employee came in. A supervisor told thetwo off-duty employees to leave. As the breakroomis an area in which solicitation must be permittedby the Employer, the supervisor's action was eithera ban on solicitation by off-duty employees or aban on solicitation in the breakroom. In eitherevent the prohibition would be objectionable. Weneed not, however, decide for which reason (orboth) the ban was imposed, because the ban is im-permissible for either reason.4. The effect of the objectionable conduct onthe electionThe Employer argues that any objectionableconduct which it might be found to have been en-gaged in is de minimis and would not warrant set-ting aside the election. We do not agree. The rightsof employees to discuss the Union and to solicitsupport for the Union are fundamental to their Sec-tion 7 right to organize. Employer discipline for orunlawful prohibition of such activity extendsbeyond the individuals who receive the warningsor are told of the prohibition to affect others in theunit or units. This is especially so where, as here,the discipline or prohibition was directed at a lead-ing union adherent. In addition, the Employer had,in other respects, severely, if lawfully, restrictedareas in which employees could solicit. Thus, anyrestriction placed on solicitation in the few areas,i.e., the breakrooms, where solicitation may not bebanned, becomes a severe restriction on the em-ployees' right to organize. Similarly, employees atIntercommunity Hospital are restricted in solicitingsupport for the Union because, by the nature ofhospital employment, employees do not all takebreaks at the same time. Thus, any restrictions onsolicitation by off-duty employees becomes asevere restriction. As the objectionable conduct af-fects the organizational rights of all the employeesat the hospital, we find that the conduct is suchthat the elections conducted herein should be setaside and new elections directed.We have considered the Petitioner's objections,the Hearing Officer's report and supplementalreport and the exceptions and briefs, and for thereasons above we have sustained Petitioner's Ob-jection 4. Accordingly, we shall set aside the elec-tions conducted in the nurses and medical labora-tory technologists unit and in the business officeclerical unit and shall direct second elections inthese units. If the revised tally of ballots shows thatthe Petitioner did not receive a majority of thevalid ballots cast in the technical, service, andmaintenance employees unit, we shall set aside theelection in that unit and direct a second election.The appropriate units are:Case 20-RC-14489. All full-time and regularpart-time registered nurses and medical labora-tory technologists; excluding all other employ-ees, coordinator of social services, director ofnurses, assistant director of nurses, nurse coor-dinators, head nurses, charge nurses, emergen-cy room supervisor, operating room supervi-sor, infection control nurse, laboratory direc-tor, assistant laboratory director, guards andsupervisors as defined in the Act.Case 20-RC-14492. All full-time and regularpart-time technical, service and maintenanceemployees; excluding professional employees,registered nurses, medical laboratory technolo-gists, business office clericals, confidential em-ployees, guards and supervisors as defined inthe Act.Case 20-RC-14493. All full-time and regularpart-time business office clerical employees;excluding all other employees, comptroller, di-rector of finance, business office manager,chief accountant, collection and admitting su-pervisor, billing supervisor and outpatient ad-mitting supervisor, guards and supervisors asdefined in the Act.ORDERIt is hereby ordered that the elections held onDecember 22, 1977, in Cases 20-RC-14489 and 20-RC-14493 be, and they hereby are, set aside, that,if the revised tally of ballots shows that the Peti-tioner did not receive a majority of the valid bal-lots cast, the election held in Case 20-RC-14492be, and it hereby is, set aside, and that Cases 20-RC-14489, 20-RC-14492, and 20-RC-14493 be,and they hereby are, remanded to the Regional Di-rector for Region 20 for the purpose of conductingnew elections at such time as the Regional Direc-tor deems that circumstances permit the free choiceof bargaining representative.[Direction of Second Elections and Excelsiorfootnote omitted from publication.]INTERCOMMUNTY HOSPITAL 475